Citation Nr: 1111914	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-10 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to April 19, 2002 for the assignment of a 100 percent disability rating for post traumatic stress disorder (PTSD), to include the issue of whether there was clear and unmistakable error (CUE) in the December 1991 rating decision that granted service connection for PTSD and assigned a 10 percent rating or the April 1992 rating decision that confirmed the 10 percent initial rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the RO in St. Paul, Minnesota, which granted an increased rating of 100 percent for PTSD, effective April 19, 2002.  The Board remanded this case in June 2009.  It now returns for appellate consideration.  


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision, of which the Veteran was notified in the same month, granted service connection for PTSD and assigned a 10 percent rating.  Although the Veteran subsequently requested in a February 1992 statement that he be reconsidered for an increased rating for PTSD, this submission was not a notice of disagreement as it failed to express dissatisfaction with the December 1991 rating action.  

2.  The December 1991 rating decision was reasonably supported by evidence then of record and prevailing legal authority; the rating decision was not undebatably erroneous.

3.  An unappealed April 1992 rating decision, of which the Veteran was notified in May 1992, continued the 10 percent initial rating for PTSD.

4.  The April 1992 rating decision was reasonably supported by evidence then of record and prevailing legal authority; the rating decision was not undebatably erroneous.

5.  The RO received a claim for increased rating for PTSD on April 26, 2002. 

6.  In a September 2002 rating decision, the RO granted an increased rating of 50 percent for PTSD and assigned an effective date of April 23, 2002.

7.  In a June 2003 rating decision, the RO further increased the disability rating for PTSD to 100 percent and assigned an effective date of April 19, 2002, the date of a VA treatment record showing increased symptoms of PTSD.

8.  The Veteran did not have a claim for increased rating for PTSD, or any claim that could be reasonably construed as such, pending or unadjudicated, prior to April 26, 2002.

9.  The Veteran did not meet all eligibility criteria for a 100 percent rating for PTSD prior to April 19, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 19, 2002 for the assignment of a 100 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in June 2009, the Board remanded the issue currently on appeal.  The Board instructed the AOJ to adjudicate the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD, to include whether the failure to assign a 100 percent rating for PTSD in the December 1991 or April 1992 rating decisions was the product of CUE.  If this decision did not result in the effective date sought, a supplemental statement of the case (SSOC) was to be issued.  On remand, the issue was properly readjudicated in an October 2010 SSOC in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As a threshold matter, a CUE claim is not a claim for benefits, but is rather a collateral attack on a final decision; while CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under the part II or III of title 38, which govern the benefits available under the laws administered by VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the notice and duty to assist provisions of the law are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable to the Veteran's CUE claim.

With respect to the claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1)  that is necessary to substantiate the claim; (2)  that VA will seek to provide; (3)  that the claimant is expected to provide; and (4)  request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, letters dated in August 2002, May 2003 and April 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim, and advised to send any medical reports that he had.  He was also told that it was ultimately his responsibility to support the claim with appropriate evidence.  

During the pendency of the appeal, the VCAA notice requirements were interpreted to apply to all aspects of claims, to include the assignment of disability rating and effective date elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not given notice regarding the assignment of disability ratings, the Board finds that this was not necessary because the Veteran has been assigned the maximum rating available for his PTSD.  As to the assignment of effective dates, the Board notes that the Veteran was provided with notice of such in the December 2004 statement of the case (SOC).  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Thereafter, the Veteran was given ample opportunity to respond before the claim was readjudicated in the October 2010 SSOC.  The Board therefore concludes that any notice defect here was not prejudicial.  See Sanders, supra.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim during the course of this appeal such that the essential fairness of the adjudication was not affected.  While notification of the assignment of effective dates was not provided in a specific preadjudicative notice letter, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Based on the foregoing reasons and the particular facts presented in this case, the Board finds that a remand for further notice with respect to the Veteran's claim would only serve to delay adjudication of the claim unnecessarily.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Board notes that the effective date in this case was based on the date that evidence first demonstrated a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997).  Thus the resolution of the claim is based upon evidence already in the claims file or evidence that is outstanding.  At this point, there is nothing that a new examination could do to help substantiate the Veteran's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. CUE

The record reflects that service connection for PTSD was initially granted, and a 10 percent disability rating assigned, in a December 1991 rating decision.  Notice of this decision was mailed to the Veteran in that same month.  A VA Form 1-4107 explaining the Veteran's procedural and appeal rights was enclosed.  In February 1992, the Veteran submitted a statement requesting that he be reconsidered for an increased evaluation for PTSD.  This submission does not constitute a notice of disagreement as it failed to express dissatisfaction with the rating action and a request for appellate review.  See 38 C.F.R. § 20.201.  The December 1991 rating action became final as the Veteran did not appeal the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thereafter, the initial rating of 10 percent for PTSD was confirmed in an April 1992 rating decision.  Notice of this decision was mailed to the Veteran in May 1992.  A VA Form 1-4107 explaining the Veteran's procedural and appeal rights was enclosed.  The Veteran did not appeal and April 1992 decision also became final.  See id.  

Subsequently, the Veteran filed a new claim for an increased rating for PTSD.  A September 2002 rating decision granted an increased rating of 50 percent for PTSD, effective April 23, 2002.  The Veteran filed a timely notice of disagreement, and a June 2003 rating decision increased the rating for PTSD to 100 percent, effective April 19, 2002.  The Veteran and his representative contend that the Veteran is entitled to an earlier effective date for this total rating on the basis that there was CUE in the December 1991 and April 1992 rating decisions.  

The "purpose of the rule of finality is to preclude repetitive and belated readjudication of veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Id.

As a preliminary matter, the Board observes that the June 2009 remand and October 2010 rating decision both addressed the issue of whether there was CUE in the December 1991 and April 1992 rating decisions.  

The Veteran does not dispute that he failed to appeal the December 1991 and April 1992 rating decisions.  Rather, he argues that these earlier decisions improperly denied his claim.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran seeks entitlement to a 100 percent rating for PTSD.  At the time of the December 1991 rating decision, the record contained 1987 VA treatment notes dated reflecting a diagnosis of mixed personality disorder; a January 1988 VA discharge summary report showing inpatient treatment for substance abuse and reflecting diagnoses of continuous alcohol dependence and mixed substance abuse; an April 1988 VA discharge summary report showing inpatient treatment for recurrent use of alcohol and other substances and reflecting diagnoses of recurrent mixed substance abuse and PTSD, suspected but not proven; an October 1988 VA discharge summary report showing inpatient treatment for alcohol and marijuana use and reflecting diagnoses of alcohol dependence, marijuana dependence and depression; and 1991 VA treatment notes showing treatment for PTSD and depression.  In addition, an October 1991 VA psychiatric examination report showed a diagnosis of chronic severe PTSD and recurrent major depression secondary to PTSD, and a GAF score of 50.  

The December 1991 rating decision granted service connection for PTSD.  The Veteran's major problems, however, were shown to be drug and alcohol abuse with a personality disorder, and service connection was denied for these conditions.  A 10 percent evaluation was assigned for PTSD, effective January 15, 1991.  The evidence did not establish that the Veteran had more than mild social and industrial impairment due to his PTSD symptoms.  

Relevant evidence of record at the time of the April 1992 rating decision were 1991 VA treatment notes showing treatment for PTSD and depression; a December 1991 VA treatment plan showing clinical treatment for depression, suicidal thoughts and PTSD symptoms; and a February 1992 statement from the Veteran's VA social worker describing the Veteran's reported stressors; and a February 1992 statement from the social worker opining that the Veteran had severe symptoms of PTSD, that his PTSD and depression symptoms affected his ability to maintain employment, and that his chemical abuse was secondary to his PTSD problems.  

The April 1992 rating decision continued the 10 percent rating for PTSD because there was no indication that the Veteran's symptoms produced definite social and industrial impairment.  It was noted that the Veteran's history showed that he had problems with authority figures before he went into service and that he had difficulty maintaining employment because he never liked anyone telling him what to do.  The Veteran abused drugs long before he began to manifest symptoms of PTSD.  The completion of the MMPI II demonstrated the Veteran's propensity to exaggerate his symptoms.  It was found that the Veteran's current difficulties were a continuation of a life-long problem adjusting to society.  

As part of his CUE claim, the Veteran, through his representative, contends that the December 1991 rating decision was clearly erroneous in assigning a 10 percent evaluation for PTSD and in attributing the majority of the Veteran's psychological symptoms to his drug use and personality disorder.  It is argued that the October 1991 VA examination report and numerous treatment reports showed the Veteran to be experiencing severe symptoms of PTSD which warranted a 100 percent evaluation, and that this evidence was not adequately considered.

The Veteran and his representative also argue that the April 1992 rating decision was clearly and unmistakably erroneous in upholding a 10 percent rating in the face of evidence to the contrary.  They cite to evidence of the Veteran's PTSD symptomatology and his struggles with substance abuse, evidence that his PTSD symptoms were enhanced during periods of sobriety, and opinions that his symptoms had prevented substantially gainful employment since 1989.  

The Board finds that the Veteran and his representative have failed to allege an undebatable error of fact or law, which would alter the outcome of the December 1991 or April 1992 rating decisions, based on the evidence of record at the time of each respective rating decision.  To the extent the Veteran and his representative argue, e.g., that the Veteran's alcohol and drug abuse may have been attributable to his PTSD, that the December 1987 diagnosis of "mixed personality disorder" was not probative evidence of a personality disorder, and that the Veteran's PTSD symptoms prevented substantially gainful employment, the Board finds these contentions to be premised on the assertion that the rating decisions improperly weighed and evaluated the evidence.  Such an allegation cannot constitute a valid claim of CUE.  See Fugo, 6 Vet. App. at 44; Russell, supra.  To address this argument, the Board would have to engage in a reevaluation of the probative value of the evidence that was of record at the time of the December 1991 and April 1992 decision rating decisions.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996) (An allegation of CUE must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.).  

The Board does not necessarily dispute that the December 1991 and April 1992 rating decisions are hardly a model of legal and factual exposition.  However, the relevant evidence, to include the Veteran's VA medical records and VA examination reports, was clearly of record at the time of those decisions.  In any event, any deficiency in this regard is not a basis for a finding of CUE.  With respect to the crucial matter of whether the RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.

In this case, the relevant evidence, to include the Veteran's VA medical records and VA examination reports, were clearly before the RO at the time of the December 1991 and April 1992 rating decisions.  In each instance, the RO reviewed and weighed the evidence of record and concluded that the Veteran's PTSD was productive of mild social and industrial impairment and therefore warranted no more than a 10 percent disability rating.  To the extent the Veteran and his representative argue that the evidence showed symptomatology of greater severity than reflected in the 10 percent rating, the Board notes that the RO attributed much of these symptoms to the Veteran's problems with substance abuse, his pre-existing problems with authority figures, and his propensity to exaggerate his symptoms.  In this case, the decisions to assign and continue a 10 percent rating for PTSD were supported by the evidence of record.  If a decision is factually supported, it cannot be clearly and unmistakably erroneous.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the December 1991 and April 1992 rating decisions.  Accordingly, the Veteran's CUE claim must be denied.  See 38 C.F.R. § 3.303(c), supra; see also Fugo, supra.

III. Earlier Effective Date

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

a. Prior Determinations

Where there has been a prior final determination, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The history of the Veteran's claims file reflects that there was a prior final determination dealing with entitlement to an increased rating for PTSD.

As discussed above, service connection for PTSD was initially granted, and a 10 percent disability rating assigned, in a December 1991 rating decision.  Notice of this decision was mailed to the Veteran in that same month, and a VA Form 1-4107 explaining the Veteran's procedural and appeal rights was enclosed.  In February 1992, the Veteran submitted a statement requesting that he be reconsidered for an increased evaluation for PTSD.  This submission does not constitute a notice of disagreement as it failed to express dissatisfaction with the rating action and a request for appellate review.  See 38 C.F.R. § 20.201.  The December 1991 rating action became final as the Veteran did not appeal the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Thereafter, the initial rating of 10 percent for PTSD was confirmed in an April 1992 rating decision.  Notice of this decision was mailed to the Veteran in May 1992.  A VA Form 1-4107 explaining the Veteran's procedural and appeal rights was enclosed.  The Veteran did not appeal, and as such, the April 1992 decision also became final.  See id.  

b. Receipt of Claim

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The record reflects that the Veteran filed a new claim for an increased rating for PTSD on April 26, 2002.  In a September 2002 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective April 23, 2002.  The Veteran filed a timely notice of disagreement, and a June 2003 rating decision subsequently increased the rating for PTSD to 100 percent, effective April 19, 2002, the date of a treatment record showing increased symptoms of PTSD.  

An effective date may be awarded up to one year prior to the receipt of a claim for an increased rating.  38 U.S.C.A. §38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board must therefore determine the earliest date within this one-year period as of which it was ascertainable that an increase in the Veteran's PTSD had occurred.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2009).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following: 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47.  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.

The medical evidence of record from April 27, 2001 (the earliest date within the 1-year period preceding the date of receipt of claim) to April 18, 2002 consists of VA treatment records showing tardive dyskinesia monitoring in February 2002 and treatment for other conditions unrelated to PTSD, including sinusitis.  Psychiatric treatment notes dated May 7, 2001 reflect a diagnosis of PTSD and a GAF score of 40.  It is noted that speech, thought form, thought content, perception, and cognitive ability were all normal.  Affect was flat but pleasant, judgment/insight was poor to fair, sleep was poor, and suicidal ideation/homicidal ideation was denied.  

After a thorough review of the claims file, the Board concludes that April 19, 2002 is the correct effective date for the assignment of a 100 percent evaluation for the Veteran's PTSD.  The foregoing evidence does not demonstrate a factually ascertainable increase in the Veteran's service-connected PTSD during the relevant period at issue from April 27, 2001 to April 18, 2002.  Although May 7, 2001 psychiatric treatment notes document a GAF score of 40, there is no indication that the Veteran's PTSD symptomatology increased in severity during-and not prior to-this time period.  An April 19, 2002 treatment record is the earliest objective medical evidence of record showing increased severity of PTSD symptomatology.  The Board therefore concludes that currently-assigned effective date of April 19, 2002 is the earliest date as of which it was ascertainable that an increase in disability had occurred within the 1-year period preceding the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than April 19, 2002 for the assignment of a 100 percent rating for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for revision of the December 3, 1991 rating decision on the basis of CUE is denied.

The claim for revision of the April 27, 1992 rating decision on the basis of CUE is denied.

An effective date earlier than April 19, 2002 for the assignment of a 100 disability rating for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


